DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment failed to address the rejection of claim 1 under 35 U.S.C. 112(b) and Applicant did not include remarks traversing the rejection(s). Accordingly, the rejection is maintained below.
Examiner notes claim 6 rejection under 35 U.S.C. 112(b) is withdrawn pursuant Applicant’s cancellation of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second flow path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the claim limitation will be interpreted as a second flow path.
Remaining claims are rejected as being dependent on indefinite claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 7026191, hereafter Williams, previously cited) in view of Sauer (US 20020029867, previously cited) and Roland et al. (EP 3133344, hereafter Roland).
Regarding claim 1, Williams teaches a method (col 4 lines 48 – col 5 line 7, stereolithographic method is used to form heat exchanger 20 of Figures 1-2) comprising: forming a housing (Fig. 1, heat transfer element 22) defining a first flow path (Fig. 1, channels 24) spaced apart from the second flow path (Annotated Fig. 1, second flow, col 7 lines 1-4, “fins 28 are spaced apart to permit air to flow therebetween”, fins 28 and channels 24 do not occupy the same space)  for heat exchange through the housing between the first and second flow paths (col 6 lines 60-65, channels are configured to facilitate heat dissipation, col 7 lines 1-4, fins dissipate heat), wherein the housing is of a first material (col 7 lines 59-61, aluminum, copper, tungsten, titanium or ceramic material is preferred); and 

    PNG
    media_image1.png
    218
    481
    media_image1.png
    Greyscale

Annotated Figure 1
depositing a heat exchange fin on the housing (Fig. 1, fins 28 are disposed on the outside of the housing, col 13 lines 33-50, heat exchanger 20 is manufactured layer by layer via stereolithography), wherein the heat exchange fin is grown into the second flow path (Fig. 1, fins 28 are disposed on the outside of the housing, col 13 lines 33-50, heat exchanger 20 is manufactured layer by layer via stereolithography).
Williams teaches that the heat exchange fin may be of a second material  (col 7 lines 59-61, aluminum, copper, tungsten, titanium or ceramic material is preferred).  Williams fails to explicitly teach wherein the heat exchange fin is of a second material different from the first material, and wherein forming the housing includes forming a channel in the first material, and wherein depositing the heat exchange fin includes depositing the second material in the channel.
However, Sauer teaches wherein a heat exchange fin (Fig. 2, fin structure 40) is of a second material different from the first (para [0011], the base comprises a first material, while the fin structure comprises a second material), and wherein forming the housing includes forming a channel in the first material (Annotated Fig. 2,  the fins 17 are disposed in a channel formed by the base and electronic module, para [0011] the base is comprised of a first material), and wherein depositing the heat exchange fin includes depositing the second material in the channel (Annotated Fig. 2, fin 40 is deposited within the channel, para [0011] fin is comprised of a second material).

    PNG
    media_image2.png
    369
    476
    media_image2.png
    Greyscale
 
Annotated Figure 2
Therefore, in view of Sauer, it would have been obvious to one of ordinary skill in the art to modify Williams heat exchanger to wherein the heat exchange fin is of a second material different from the first material, and wherein forming the housing includes forming a channel in the first material, and wherein depositing the heat exchange fin includes depositing the second material in the channel for the purposes of balancing weight, cost, and heat transfer performance of the heat exchanger (para [0009]-[0012]).
Williams as modified above does not teach wherein depositing a fin includes depositing the second material in the channel to grow the heat exchange fin out of the channel.
However Roland teaches wherein material is deposited in the channel (Fig. 3, recess 58) to grow a structure (Fig. 4, cellular structure 62) from the channel (“The cellular structures 62…in the spaces 58 and 58’ between the ribs 32, 32', for example, by 3D printing of a precursor can be generated”).
Therefore, in view of Roland, it would have been obvious to one of ordinary skill wherein material is deposited in the channel to grow a structure from the channel, so that the structure can be properly aligned, spaced, or placed.
	Regarding claim 2, Williams as modified above teaches wherein depositing the heat exchange fin includes using directed energy deposition (DED) to join the second material to the first (col 13 lines 33-49, a laser is used to deposit layer by layer).
	Regarding claim 3, Williams as modified above teaches wherein depositing the heat exchange fin includes using DED to deposit the second material (col 13 lines 33-49, a laser is used to deposit layer by layer), wherein the second material includes at least one of copper, nickel, aluminum, and/or gold, onto the first material (col 7 lines 59-61, aluminum, copper, tungsten, titanium or ceramic material is preferred for the construction of the heat exchanger).
	Regarding claim 4, Williams as modified above teaches wherein depositing the heat exchange fin includes using DED to deposit the second material (col 13 lines 33-49, a laser is used to deposit layer by layer), wherein the first material includes at least one of aluminum, nickel, and/or titanium (col 7 lines 59-61, aluminum, copper, tungsten, titanium or ceramic material is preferred for the construction of the heat exchanger)
	Regarding claim 5, Williams as modified above teaches wherein depositing the heat exchange fin includes depositing the heat exchange fin in the second flow path (Annotated Fig. 1, fins 28 are located in the second flow path) wherein the second flow path is an external flow path that is external of the housing (Annotated Fig. 1, second flow path is along the exterior surface of heat exchanger 20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763